DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed August 28, 2020 (hereinafter “08/28/20 Amendment") has been entered, and fully considered.  In the 08/28/20 Amendment, claim 1 was amended.  No claims were cancelled (claims 2 & 5 were cancelled in one or more prior amendments), or newly added.  Therefore, claims 1, 3, 4, & 6-17 remain pending in the application (with claims 8-17 withdrawn from consideration).    
3.	The 08/28/20 Amendment has overcome the rejections under § 103 previously set forth in the Non-Final Office Action mailed 05/28/20 (“05/28/20 Action”). 
4.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4, 6, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0036374 to Ward (“Ward”) in view of U.S. Patent Application Publication No. 2011/0190768 to Shvetsov et al. ("Shvetsov"), and further in view of U.S. Patent Application Publication No. 2013/0098365 to Bohner (“Bohner”), and U.S. Patent Application Publication No. 2008/0243118 to Buchman et al. (“Buchman”). 
8.	Regarding claim 1, Ward teaches an apparatus for sensing during medical procedures, the apparatus comprising: 
(a) a surgical device [electrosurgical instrument 104/104’ - ¶[0034]; FIG. 3; see also ¶[0025]]…; 
(b) a control unit [electrosurgical generator 102/202’; ¶[0034]; FIG. 3; see also ¶0026]] comprising a user interface [see ¶[0026] (“electrosurgical generator 102 includes input controls 116 (e.g., buttons, activators, switches, touch screen, etc.”) for controlling electrosurgical system 100”)], a power unit [RF output stage (208) - ¶[0027]; FIG. 3], a motor [pump (306) - ¶[0034]; FIG. 3], a smoke evacuator [evacuator apparatus (302) - ¶’s [0034]-[0036]; FIG. 3]…, a processor [microprocessor (212) - ¶[0028]; FIG. 3], and a memory including computer program instructions [memory (214) - ¶[0028]; FIG. 3] [note also that Ward teaches that control 
the user interface [input controls (116)] operable to 
(i) select between an on or off setting for the surgical device [¶0026], 
(ii) control the smoke evacuator [¶[0026] teaches that input controls are provided for controlling the electrosurgical system; the evacuator apparatus (302) is part of the electrosurgical system (300) of FIG. 3], and… 
the power unit [RF output stage (208)] operable to connect with a power source [high voltage DC power supply 206 (“HVPS”) – see ¶[0027] (“HVPS 206 provides high voltage DC power to RF output stage 208, which then converts high voltage DC power into electrosurgical energy and delivers the electrosurgical energy to electrosurgical instrument 104”); FIG. 3]; 
(c) a sensor [sensor 108/108’ - ¶’s [0011], [0024], [0030], [0034], [0035]; FIG. 3] … operable to sense a presence of gases [see ¶[0030] (“Sensor 108 senses aerosol and/or smoke generated during application of electrosurgical energy to tissue and communicates data related to the sensed aerosol and/or smoke to electrosurgical generator 102. The aerosol or smoke generated during electrosurgery may include gases, water vapor, suspended particulates, suspended particles and liquids”)]; and 
(d) … a vacuum tube [hose (304) - ¶[0034]; FIG. 3] and a communication line [see ¶[0035] (“Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3], the vacuum tube [(304)] fluidly coupled to… the control unit [102/202’] [FIG. 3], the communication line operable to transmit electronic signals between… the control unit [102/202’] and the sensor [108/108’] [see ¶[0035] (“Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3], 
wherein the power unit is operable to provide power to the surgical device, the control unit and the sensor… [¶’s [0026]-[0029]], 

wherein the control unit [102/202’] with the [vacuum tube] … are operable to remove smoke and debris from a surgical site relative to the surgical device [104/104’] [¶’s [0034]-[0036]; FIG. 3], and 
wherein the sensor [108/108’] is operable to transmit sensor data to the control unit [102/202’] [via the communication line] [see ¶[0035] (“Sensor 108' is coupled to sensor component 210, which communicates data to control component 204”); FIG. 3].  
	A.	Sensor Location
FIG. 3 of Ward depicts sensor (108’) as being separate from the surgical device (104/104’).  As such, the relied-upon embodiment of Ward does not explicitly teach the following (emphasized) claim limitations: 
(c) a sensor located on the surgical device…;
(d)… the communication line operable to transmit electronic signals between the surgical device, the control unit and the sensor, 
However, Ward does teach that sensor (108’) may be disposed along any portion of the fluid path, and that the fluid path includes the region around electrosurgical instrument 104’ [see ¶[0035].  Additionally, Ward explicitly teaches an embodiment wherein sensor (108) is located on electrosurgical instrument (104) [¶[0024]; FIG. 1].  
Accordingly, in view of the foregoing teachings of Ward, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relied-upon embodiment [FIG. 3] of Ward such that sensor 108’ be located on the surgical device, with such modification resulting in the communication line transmitting electronic signals between the surgical device (the sensor mounted thereon) and the control unit, since such modification would ensure that sensor 108’ is always present and positioned in with instrument 104’, and therefore able to sense aerosols and/or smoke generated during the application of electrosurgical energy by instrument 104’ right at the surgical site [Ward, ¶[0024]].  Further, such a sensor placement configuration was recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by FIG. 1 of Ward), and one of ordinary skill in the art would have been capable of applying this known sensor placement configuration, and the results (sensing aerosols and/or smoke generated during the application of electrosurgical energy by instrument 104’) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B. 	Conduit & Vacuum Tube Fluidly Coupled to the Surgical Device
Ward teaches that the vacuum tube and communication line are separate from one another, and not co-located within a common conduit.  Further, in Ward, the vacuum tube is separate from the surgical device, and therefore not fluidly coupled to the surgical device.  As such, Ward fails to teach the following (emphasized) limitations:
(d) a conduit comprising a vacuum tube and a communication line, the vacuum tube fluidly coupled to the surgical device and the control unit, the communication line operable to transmit electronic signals between the surgical device, the control unit and the sensor, 
wherein the power unit is operable to provide power to the surgical device, the control unit and the sensor through the conduit, 
wherein the motor with the smoke evacuator is operable to urge a fluid to pass from the surgical device through the conduit to the control unit, 
wherein the control unit with the conduit and the surgical device are operable to remove smoke and debris from a surgical site relative to the surgical device, and 
wherein the sensor is operable to transmit sensor data to the control unit through the conduit. 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ward such that the vacuum tube [hose (304) of Ward] is integral with, and fluidly coupled to, surgical device (104/104’), as taught by Shvetsov, so as to simplify operation by a surgeon, i.e., by eliminating the need to separately position the vacuum tube in addition to the surgical device during a procedure, or, alternatively, by eliminating the need to have an assistant present to position & operate the vacuum tube for the surgeon during a procedure.
Shvetsov further teaches an embodiment including a common conduit comprising the external vacuum tube [not shown in FIG. 4] connected to the outlet port [¶[0035]] with electric line (35) passing through the center of outlet port (34) [see ¶[0042] and the excerpt of FIG. 4 provided below]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Shvetsov teaches that such a configuration provides the advantages of preventing electric line (35) from becoming twisted around the external vacuum tube, as well as minimizing discomfort for the user [see ¶[0042] (“By passing through outlet port 34, electric line 35 will not wrap around the external vacuum tube when the device is twisted relative to the external vacuum tube. This reduces the chance of discomfort for the user by minimizing rotational strains on the user's movement”)]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward and Shvetsov such that the vacuum tube and a communication line are routed through a “common” conduit, as taught by Shvestsov, with such a modification resulting in a conduit comprising a vacuum tube and a communication line, wherein the power unit is operable to provide power to the surgical device, the control unit and the sensor through the conduit, wherein the motor with the smoke evacuator is operable to urge a fluid to pass from the surgical device through the conduit to the control unit, wherein the control unit with the conduit and the surgical device are operable to remove smoke and debris from a surgical site relative to the surgical device, and wherein the sensor is operable to transmit sensor data to the control unit through the conduit, in order to prevent the communication line from becoming twisted around vacuum tube during use, as well as to minimize discomfort for the user, as explicitly taught by Shvetsov [¶[0042]].
	C.	Warning Element (of the Control Unit) 
The combination of Ward and Shvetsov, as set forth above, does not teach that the control unit [102/202’] comprises a “warning element,” and therefore fails to teach:
... a warning element… [and that] the user interface [is] operable to… (iii) activate or deactivate the warning element, nor 
 	wherein the control unit is operable to activate or deactivate … (ii) the warning element in response to sensed gases by the sensor.
	Bohner, in a similar field of endeavor, is directed to a system and method for the prevention of surgical fires [Abstract].  Bohner teaches use of an oxygen sensor to detect a flammable atmosphere based on the level of oxygen [e.g., ¶[0005]].  Bohner further teaches a controller [control unit] including a controller housing (20) having a warning element (collectively 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward and Shvetsov such that the control unit includes a warning element, and wherein the control unit is operable to activate the warning element in response to sensed gases (oxygen) by the sensor, as taught by Bohner, so as to alert a surgeon (and/or other operating room personnel) of an increased risk of a surgical fire in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  
Further, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, and Bohner, as set forth above, to have the user interface be operable to allow a surgeon or other user to deactivate (“turn off”) the warning element (e.g., via the input controls (116) of Ward) once alerted to the elevated oxygen levels so as to avoid further distraction during the procedure.  Still further, as broadly as claimed, using the input controls (116) of Ward to power off the electrosurgical system would also “deactivate” the warning element.   
D.	Warning Indicator (of the Surgical Device) 
	Finally, the combination of Ward, Shvetsov, and Bohner, as set forth above, does not teach that the surgical device [104/104’] comprises:
  	a warning indicator that is (i) a visual warning indicator, and (ii) an audible warning indicator, the visual and the audible warning indicators operable to notify a user in response to sensed gases; nor 
	wherein the control unit is operable to activate or deactivate (i) the visual warning indicator and the audible warning indicator.  
redundancy of surgical instrument [104/104’] controls and control unit [generator 102/202’] controls [¶[0026].
	 Buchman, in a similar field of endeavor, teaches a surgical device [electrosurgical pencil (10)] having a warning indicator [feedback system] that is both (i) a visual warning indicator, and (ii) an audible warning indicator [the feedback system has both an audible and visible component - see ¶[0036] (“feedback system can include a buzzer and/or light which are set to be activated”)], and teaches that placement of such a feedback system on the electrosurgical pencil provides the benefit of allowing the operator to not have to actively monitor a display [meter] on the electrosurgical generator [¶[0036]]. 
	 Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, and Bohner such that the surgical device [104/104’] includes, as a redundant set of audible/visible alarm indicators, a warning indicator that is (i) a visual warning indicator, and (ii) an audible warning indicator, the visual and the audible warning indicators operable to notify a user in response to sensed gases, wherein the control unit is operable to activate or deactivate the visual warning indicator and the audible warning indicator [as modified, the control unit would activate the indicators – see Bohner, ¶’s [0016], [0023]], so as to enable a surgeon to be alerted to potentially dangerous elevated oxygen levels during a procedure without having to monitor the control unit, while also allowing other operating room personnel (not holding/using the surgical instrument 104/104’) to be alerted to potentially dangerous elevated oxygen levels via the warning element of the control unit.  Further, provision of a redundant set of audible/visible alarm indicators comprises a mere duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
9.	Regarding claim 4, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
explicitly reference oxygen.
	Bohner, however, further teaches the use of an oxygen sensor operable to detect oxygen concentrations to detect a flammable atmosphere [e.g., ¶[0023]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, Bohner, and Buchman such that the sensor is operable to detect oxygen concentrations so as to be able to alert a surgeon (and/or other operating room personnel) of an increased risk of a surgical fire, based on elevated oxygen concentrations, in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  
10.	Regarding claim 6, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Bohner further teaches wherein the warning element comprises at least one of (i) a light indicator, and (ii) an audible indicator [Bohner teaches that the warning element includes both an audio alarm and a visual alarm - ¶’s [0016], [0023]].        
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, Bohner, and Buchman such that the warning element comprises at least one of (i) a light indicator, and (ii) an audible indicator, so as to alert a surgeon (and/or other operating room personnel) of an increased risk of a surgical fire in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  
11.	Regarding claim 7, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Bohner further teaches wherein the processor is operable to activate the warning element in response to sensed gas above a predetermined threshold [Bohner teaches the use 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ward, Shvetsov, Bohner, and Buchman such that the processor is operable to activate the warning element in response to sensed gas above a predetermined threshold, including, e.g., multiple thresholds, so as to alert a surgeon (and/or other operating room personnel) as to the risk, and the severity of the risk (low, moderate, high), of a surgical fire in the hopes of preventing such a fire from starting (thereby enhancing overall patient safety during a procedure).  

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ward, Shvetsov, Bohner, and Buchman, as applied to claim 1 above, and further in view of in view of U.S. Patent Application Publication No. 2015/0112246 to Palmerton et al. ("Palmerton").
13.	Regarding claim 3, the combination of Ward, Shvetsov, Bohner, and Buchman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ward, Shvetsov, Bohner, and Buchman does not, however, teach wherein the surgical device is a trocar having a cavity fluidly coupled to the conduit.  
	Palmerton, in a similar field of endeavor, teaches wherein the surgical device is a trocar having a cavity fluidly coupled to the conduit [trocar (93) is used to extract gas from the surgical cavity and to filter cartridge (30) - ¶[0039]; FIGS. 1, 6].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the trocar of Palmerton with the device of Ward, Shvetsov, Bohner, and Buchman as electrosurgical energy can create dangerous smoke buildup during laparoscopic or minimally invasive surgery, which typically utilize trocars [Palmerton ¶’s [0003], [0004]].

Response to Arguments
14.	As noted above, the 08/28/20 Amendment has overcome the rejections under § 103 previously set forth in the 08/28/20 Action.  New grounds of rejection under § 103 are set forth herein, however, necessitated by Applicant’s Amendment.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BCB/
Examiner, Art Unit 3794

                                                                                                                                                                                                       


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794